Per Curiam.

Respondent was admitted to practice in the First Judicial Department on March 20, 1950. On December 8, 1967, following a retrial in the United States District Court for the Southern District of New York, he was convicted in some 15 counts of violations of the United States Code for the bribery of internal revenue agents. On two of these counts upon which respondent was convicted, counts 8 and 10 founded upon section 201 of title 18 of the United States Code, he was sentenced to five years in prison and fined $2,500, execution of prison sentence suspended.
The offenses of which respondent was convicted in counts 8 and 10 are felonies under Federal law and also felonies under the law of the State of New York. (Matter of Barash, 20 N Y 2d 154; Matter of Devine, 26 A D 2d 211, affd. 19 N Y 2d 592; *166Matter of Sheinman, 277 App. Div. 39; Matter of Siegel, 274 App. Div. 297; Penal Law [1909], § 378; Penal Law [1965], § 5.05.)
Upon the respondent’s conviction of a felony he ceased to be an attorney and counselor at law and was disbarred on December 8, 1967. In accordance with the provisions of subdivision 4 of section 90 of the Judiciary Law the petition should be granted and respondent’s name should be stricken from the roll of attorneys. Cross motion should be denied.
Stevens, J. P., Steuer, Tilzer, McGivern and Rabin, JJ., concur.
Respondent struck from the roll of attorneys and counselors at law in the State of New York pursuant to subdivision 4 of section 90 of the Judiciary Law of the State of New York.